Citation Nr: 1105473	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for adenomyosis and uterine 
fibroids, status post hysterectomy, to include as secondary to 
service connected salpingitis, status post fallopian tube 
resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1978 to April 1985.

This matter come before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Waco, Texas, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), which denied service connection for a hysterectomy 
and denied entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30.

In May 2006, the Veteran, through her representative, filed a 
claim for service connection of "adenomyosis/fibroid uterus and 
hemorrhagic cysts."  The RO denied this claim in a December 2006 
decision, styling the disability as "adenomyosis, fibroid uterus 
and hemorrhagic cysts, status post hysterectomy."  Clearly, this 
is the same issue on which the Veteran has already perfected 
appeals, merely restated.  She has in fact repeatedly stated that 
she does not know exactly what to call her claimed disabilities, 
or to properly formulate a description of her claims, and has 
consistently discussed all her recent gynecological difficulties 
as a unitary claim.  All aspects of her allegations are on 
appeal.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In a December 2009 decision, the Board denied service connection 
for adenomyosis and uterine fibroids, status post hysterectomy, 
and granted service connection for a right ovarian cyst and 
entitlement to a temporary total disability evaluation for post 
surgical convalescence.  The Veteran appealed the denial of 
service connection to the United States Court of Appeals for 
Veterans Claims (the Court), which in October 2010, based on a 
joint motion, vacated and remanded the issue to the Board for 
further consideration.  The Court did not disturb the two 
favorable decisions.

The issue has been recharacterized as above to better reflect the 
evidence and allegations of record.  This includes restyling the 
description of the already service connected disability as 
"salpingitis, status post fallopian tube resection."

The Veteran requested a local hearing before a Decision Review 
Officer (DRO).  In July 2006, she participated in an informal 
conference with the DRO and her representative in place of a 
formal hearing.  No Board hearing has been requested.


FINDING OF FACT

Adenomyosis and uterine fibroids, status post hysterectomy, were 
not first manifested in military service, and are not related to 
service or causally related to service connected salpingitis, 
status post fallopian tube resection.


CONCLUSION OF LAW

The criteria for service connection of adenomyosis and uterine 
fibroids, status post hysterectomy, have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in August 2005.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  An August 2006 letter to the Veteran substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five elements 
of a service connection claim.  A multipart notice suffices so 
long as the notice affords the claimant understandable 
information and a meaningful opportunity to participate in the 
claims process.  Mayfield v. Nicholson, 444 F.3d 1328 at 1333 
(Fed. Cir. 2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the a DRO.  The Joint Motion 
has raised a question as to the adequacy of the September 2006 VA 
examination.  The examination and all opinions expressed therein 
are fully adequate.  While the examiner may not have reviewed the 
claims file, he was in a unique position as the former treating 
gynecologist to establish his familiarity with the Veteran's 
medical history; the stated history in fact is shown to be 
accurate.  The doctors experience with this Veteran and the 
accurate statements of pertinent history more than adequately 
substitute for review of the physical file.  D'Aries v. Peake, 22 
Vet. App. 97, 106 (2008).  The Joint Motion further argues that 
an explicit opinion is required under the duty to assist 
requirement to determine if the 1988 diagnosis of " 'an 
irregular shaped uterus with intramural fibroids' might be 
etiologically related to fibroids noted in service." This is a 
boldfaced misrepresentation of the record.  There are no 
records showing any diagnosis of fibroids in service; service 
records, in fact, repeatedly note the absence of any such 
irregularity or growth.  Therefore, no examination or opinion 
addressing the alleged possible nexus is required.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Moreover, as is discussed 
below, the September 2006 medical opinion addresses the 
possibility of direct service connection and no further 
examination is required.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. West, 
12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Service treatment records reveal periodic treatment for various 
gynecological issues, including irregular menses and complaints 
of abdominal and pelvic pain. Repeated physical examinations and 
radiographic imaging showed no masses or growths.  On at least 
one occasion, doctors diagnosed the Veteran's complaints as 
salpingitis, a form of pelvic inflammatory disease (PID) 
affecting the fallopian tubes.  

Since service, the Veteran has consistently complained of the 
same abdominal pain, and has sought regular treatment.  The 
Board, in fact, found, in an April 1992 decision, that the 
consistency of her complaints during and after service was 
sufficient to establish that the complaints were manifestations 
of her service connected fallopian tube resection.  The Board 
specifically found that the service connected disability stemmed 
from salpingitis.

A VA pelvic examination in October 1985 showed no abnormalities 
of the uterus or masses.

The first notation of uterine fibroids was in 1988, three years 
following separation from service.  In August 1988, following a 
period of abnormal uterine bleeding, the Veteran saw a private 
doctor.  Dr. RS performed a diagnostic laparoscopy, and noted 
that the uterus was "somewhat irregular in shape, consistent 
with intramural fibroids, although no overt fibroids were 
noted."

An October 1996 ultrasound showed uterine fibroids, and a January 
1997 x-ray during a VA gynecological examination confirmed this.  
The examiner, Dr. DAM also diagnosed PID and attributed the 
Veteran's complaints of pain to that condition and the fibroids.  
He noted that a need for surgical treatment was possible if pain 
did not improve with the temporary cessation of ovulation.

In July 2005, the Veteran underwent a hysterectomy due to growing 
"progressive fibroids" which were causing increased pressure.  
In a March 2006 statement, the surgeon, Dr. HHA, stated that the 
fibroids were causing severe cramping.  Dr. HHA did not opine as 
to any relationship between the fibroids and service or a service 
connected disability.  

A VA examination was conducted in December 2005 by Dr. PAS.  The 
examiner stated that the claims file was not available for 
review, though the RO indicated it was being provided.  The 
examiner had seen the Veteran in treatment, and was able to 
review VA treatment records.  He also took a history from the 
Veteran.  However, the past medical history as reflected in the 
report and relied upon by the doctor is somewhat inaccurate, 
including identification of exactly what surgeries were performed 
in service.  The examiner opined that the Veteran's hysterectomy 
was due to adenomyosis and the ovarian cyst.  The doctor failed 
to specifically address the question of whether the hysterectomy 
was related to the service connected resection of the fallopian 
tubes.  He stated that "these conditions," apparently the 
resections and the hysterectomy, "are completely unrelated and 
therefore not causally related in my opinion."  As Dr. PAS has 
offered no actual rationale for his opinion, and has relied upon 
an incomplete record and flawed understanding of the Veteran's 
medical history, his opinion is entitled to no weight.

A second VA examination was performed in September 2006 by Dr. 
DAM, who had been the Veteran's treating gynecologist for many 
years prior to his retirement from clinical practice.  Although 
the doctor does not indicate whether he reviewed the claims file, 
he did stress his familiarity with the Veteran, and the medical 
and factual history he cites appears to be accurate.  He stated 
that the Veteran's PID had resulted in bilateral salpingectomies 
over the years, after ectopic pregnancies.  After the second 
tubal resection, she began to experience pelvic pain and her 
uterus became enlarged.  A hysterectomy was eventually performed 
due to uterine fibroids and adenomyosis.  Dr. DAM opined that 
these conditions were not related to PID, based on his 
"knowledge of [the] pathophysiology of chronic pelvic 
inflammatory disease."

Fibroids and problems with the uterus, as opposed to the 
fallopian tubes, did not begin until several years after service.  
The sole credible and competent medical opinion of record, from a 
VA doctor with a decade long association with the Veteran and 
great familiarity with her complaints and medical history, is 
against the Veteran's claim.  While chronic PID is present, it is 
limited to the fallopian tubes.  The conclusion is inescapable, 
though apparently ignorable:  The uterine fibroids and 
adenomyosis which doctors universally state led directly to the 
hysterectomy were not present in service.  The PID, which was 
clearly present in service (and is service connected as 
salpingitis) is not related to the adenomyosis or fibroids.  The 
opinion of Dr. DAM, while responsive to the question of secondary 
service connection explicitly asked, also answered the implicit 
question of whether PID developed into or was the first 
manifestation of the adenomyosis or fibroids.  Neither direct 
nor secondary service connection is therefore warranted.  
Neither adenomyosis or fibroids, or any precursor condition, were 
manifested during service or are shown to be related to the 
conditions shown to have existed in service.

The Veteran genuinely believes that her adenomyosis and/or 
uterine fibroids, and the resultant hysterectomy, are related to 
her service connected salpingitis, status post fallopian tube 
resection.  Her factual recitation as to her medical history is 
accepted as true, and is supported by the evidence of record.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as the cause of her hysterectomy and the 
underlying conditions and her views are of no probative value.  
And, even if her opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by Dr. DAM, who has treated her for many years.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  The Veteran has 
herself urged reliance upon the opinion of Dr. DAM due to his 
medical expertise and familiarity with her case.

Consistent with the Board's duty to consider "any and all 
alternative service-connection  theories," Joint Motion, at 3, 
the Board also notes that presumptive service connection is not 
warranted.  The gynecological conditions diagnosed are not among 
the listed chronic diseases, nor are they listed as tropical, 
former POW, radiation, or herbicide related conditions.  
38 C.F.R. § 3.309.  Further, there is no evidence or allegation 
of tropical service or exposure to radiation or herbicides, nor 
was the Veteran a POW.  While the lack of applicability of the 
presumptive service connection provisions should reasonably go 
unnoted, an explicit statement seemed advisable given the 
arguments stated in the Joint Motion Remand.

In sum, it is evident that the Veteran has ongoing gynecological 
problems in service centered around her fallopian tubes, not her 
uterus.  There is no competent evidence of record relating the 
adenomyosis and uterine fibroids which caused the need for a 
hysterectomy to any disease or injury in service, or to a service 
connected disability.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for adenomyosis 
and uterine fibroids, status post hysterectomy, is not warranted.  


ORDER

Service connection for adenomyosis and uterine fibroids, status 
post hysterectomy, on any basis, including direct, secondary, or 
presumptive, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


